Citation Nr: 0114391	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  98-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected mechanical low back pain with 
muscle spasm, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


INTRODUCTION

The veteran served on active duty from April 1993 to 
September 1997.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied service connection for 
a knee disorder and awarded service connection for mechanical 
low back pain with muscle spasm, evaluated as 10 percent 
disabling from September 16, 1997.

This case was previously before the Board in January 2000, 
when it was remanded for additional development.  The 
requested development concerning the claim for service 
connection for a left knee disorder has been accomplished to 
the extent necessary.  Unfortunately, the claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected mechanical low back pain with muscle 
spasm must again be remanded.

In the January 2000 decision, the Board also denied 
entitlement to service connection for hearing loss, a hiatal 
hernia, and a right knee disability as not well grounded.  In 
August 2000, the RO denied entitlement to service connection 
for spinal problems as secondary to service-connected 
mechanical low back pain with spasm as not well grounded.  
Since those decisions, however, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  In part, the new law provided that 
a claim denied as not well grounded between July 14, 1999, 
and November 9, 2000, could be readjudicated under the 
provisions of the new law.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Therefore, the 
Board refers these claims for readjudication to the RO.  See 
VAOPGCPREC 3-2001.


FINDING OF FACT

The veteran does not suffer from a left knee disorder.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a left 
knee disorder.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for a left knee disorder

I.  Factual background

Service medical records show that the veteran complained of 
left knee pain and instability on April 23, 1993.  The 
examiner diagnosed a hamstring overuse injury.  The veteran 
was provided crutches for four days.  On follow-up evaluation 
on April 27, 1993, he reported that he was feeling 100 
percent better.  The assessment was resolved hamstring pain.  

A January 1997 separation examination showed that the veteran 
complained that his left knee locked when it was bent too 
long and hurt or jumped when walking long distances.  It 
cracked if he was seated for a long period of time.  On the 
report of medical history the veteran marked that he had a 
'trick" or locked knee.  The examiner noted left knee 
problems which occasionally clicked or ached, evaluated in 
the past.  Examination of the lower extremities was normal.  

On separation examination in August 1997, the veteran again 
reported a "trick" or locked knee.  The examiner indicated 
that the veteran had numerous positive responses; however, on 
evaluation there were no sequelae.  Examination of the lower 
extremities was again normal.  

After service, the veteran was afforded a VA joints 
examination in February 1998.  He reported that his legs gave 
out when he went on long marches during service and that he 
was diagnosed as having tendonitis.  He reportedly fell 
several times.  His left knee felt as though it popped out of 
joint, but currently was asymptomatic.  Physical examination 
of the knees was essentially normal, with the exception of 
crepitus.  X-rays of the knees were negative, with no 
evidence of fractures, dislocation, other osseous changes, or 
soft tissue changes.  The examiner diagnosed status post 
bilateral tendonitis, according to history, and 
chondromalacia of the left knee.

Pursuant to the Board's January 2000 Remand, in February 2000 
the RO wrote to the veteran and asked that he provide the 
names of all private and VA physicians who had treated him 
for a left knee disorder since his separation from service.  
He was asked to provide appropriate releases for all private 
physicians so that VA could obtain information from these 
individuals.  The veteran did not report receiving any 
treatment for a left knee disorder.  In March 2000, he 
provided only a list of VA appointments he had for low back 
pain.

VA treatment records of the veteran dated from 1998 to 1999 
have been associated with the claims folder; however, these 
records disclose no complaints or findings pertaining to the 
left knee. 

Upon VA examination in March 2000, the veteran reported that 
he developed problems with his knees during service in 1993 
after prolonged marching.  At present, he denied any problems 
with his knees.  X-rays of the left knee were normal, with no 
bony or joint abnormalities and unremarkable soft tissues.  
The examiner stated that there was no clinical or 
radiographic abnormality of the left knee.  The examiner 
further commented that "there was a history that the veteran 
had a problem with his knees while in boot camp, but later 
and recently he has had no problems with his left knee."  


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has 
been repeatedly notified that evidence associating a left 
knee disorder with his active service is necessary to 
substantiate his claim.  That is the key issue in this case, 
and the discussions in the May 1998 rating decision, October 
1998 statement of the case, April 2000 supplemental statement 
of the case, and prior Board remand informed the veteran of 
the evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). The RO requested and obtained 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  The veteran's VA treatment 
records were also requested and associated with the claims 
file.  In February 2000, the RO asked the veteran to specify 
where he had received treatment for any left knee disorder 
since his separation from service and to provide releases for 
private physicians so that the RO could obtain the records.  
He did not report receiving any private or VA treatment for 
his left knee. 

Further, the veteran was afforded VA examinations in 1998 and 
2000.  A medical opinion as to the relationship between a 
left knee disorder and the veteran's active service was not 
provided in March 2000 and is unnecessary, as the examiner 
determined that the veteran did not suffer from any left knee 
disorder.  There is more than sufficient evidence of record 
to decide this claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The post-service medical evidence shows that the veteran was 
diagnosed as having chondromalacia of the left knee on VA 
examination in February 1998.  On more recent VA examination 
in March 2000, the examiner found no evidence of a left knee 
disorder.  The March 2000 VA examiner specifically found no 
clinical or x-ray evidence of a left knee disorder.  Indeed, 
the veteran himself denied any current left knee problems 
both on examination in 1998 and 2000, and the post-service VA 
outpatient treatment records are entirely negative for any 
left knee complaints or findings.  The March 2000 VA 
examiner's opinion is found to be persuasive and consistent 
with the other evidence of record.  The veteran's prior left 
knee problems noted more than two years ago were acute and 
transitory and subsided without residual disability. 

Any contentions by the veteran that he has a left knee 
disorder that is somehow related to active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a left knee disorder.  The 
veteran's claim must be denied as the medical evidence 
establishes that he does not currently suffer from any left 
knee disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

Entitlement to a disability rating in excess of 10 percent 
for 
service-connected mechanical low back pain with muscle spasm

Remand is required for compliance with VA's duty to assist.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Because this appeal is from the initial rating assigned to 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged,."  Fenderson v. West, 12 Vet. App. 119 
(1999).  This claim is on appeal from the initial rating 
assigned from 1997; therefore, all evidence from 1997 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
disability.  

Since the Board's prior Remand, the veteran has pointed to 
additional relevant evidence.  For example, the claims file 
shows that he received VA outpatient treatment for a back 
disorder in 2000.  See Statement in Support of Claim, dated 
March 17, 2000, with attached list of VA appointments.  
However, only VA treatment records dated through December 
1999 have been associated with the claims folder.  
Accordingly, the RO should ensure that all of the veteran's 
VA treatment records have been associated with the claims 
file.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)).

Review of the record further shows that the veteran was 
involved in an automobile accident in November 1999 and was 
taken to the "OLOL" emergency room.  He was then treated by 
a private physician who referred him for physical therapy for 
his back.  See VA examination report, dated March 20, 2000.  
These records are not associated with the claims file.  
Accordingly, the RO should attempt to obtain those records.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).

The veteran also reported that he tried to join the Reserves 
after leaving service in 1997, but was not accepted because 
of his low back disorder.  See VA examination report, dated 
March 20, 2000.  The RO should obtain all available Reserve 
medical records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

Additionally, the veteran has alleged that he has missed work 
due to his low back disorder.  Therefore, the RO should 
request that the veteran provide employment records and/or 
documentation showing that his low back disorder interfered 
with his employment in a way not contemplated in the rating 
schedule.

Finally, although the veteran underwent VA examination in 
March 2000, to ensure that the duty to assist him has been 
fulfilled, he should be afforded an additional VA examination 
after all his treatment records have been obtained, and the 
examiner should be provided access to the claims file.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any low back disorders 
or complaints since his separation 
from service to the present 
(including, but not limited to, the 
"OLOL" emergency room and any 
private physicians or physical 
therapists who treated the veteran 
after his November 1999 automobile 
accident); 

b.  the names of any VA medical 
facilities (including, but not 
limited to, the New Orleans and 
Baton Rouge VA Medical Centers) at 
which the veteran received treatment 
or evaluation for any low back 
disorders or complaints since his 
separation from service to the 
present, and the approximate dates 
of such treatment; and

c.  employment records and/or 
documentation showing that the 
veteran's service-connected low back 
disorder interfered with his 
employment in a way not contemplated 
in the rating schedule.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information (i.e., at 
the New Orleans and Baton Rouge VA Medical 
Centers since December 1999).  

3.  Request the veteran's Reserve medical 
records from the NPRC or any other 
appropriate records repository.  If these 
records are unavailable a negative reply 
is requested.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA joints examination, limited to the 
lumbar spine.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected mechanical low back pain with 
muscle spasm found to be present. 

The examiner should report the range of 
motion measurements for the lumbar spine 
in degrees, and should also indicate 
what would be the normal range of motion 
for the lumbar spine.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  The 
examiner should state, if possible, the 
frequency of recurring attacks of 
intervertebral disc syndrome, if the 
veteran suffers such attacks, and the 
extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

The examiner should render a medical 
opinion as to which symptoms and findings 
are attributable to the service-connected 
mechanical low back pain with muscle 
spasm as opposed to any nonservice-
connected low back conditions.  If it is 
impossible to distinguish the 
symptomatology and/or findings due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

8.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Review the evidence of record at 
the time of the 1998 rating decision that 
was considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating at any period of 
time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

9.  If the benefit sought on appeal remain 
denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



